Citation Nr: 1546717	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  13-36 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a gastrointestinal disability, claimed as acid reflux and gastroesophageal reflux disorder (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

4.  Entitlement to a compensable rating for vertigo, to include the issue of the propriety of a reduction from 10 percent to a noncompensable rating, with an effective date of May 5, 2014. 

5.  Entitlement to a rating higher than 50 percent for PTSD.

6.  Entitlement to a compensable rating for traumatic brain injury (TBI) with postconcussive headache residuals.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to April 1993, February 2003 to January 2004 and from June 2004 to September 2005.  He served in the Southwest Asia theater of operations from August 2004 to July 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2012, December 2013, and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to higher ratings for PTSD, vertigo, and TBI residuals with headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed skin, sleep, and gastrointestinal disabilities were not manifest during service or for many years thereafter, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed skin, sleep, and gastrointestinal disabilities and his active service or a service-connected disability.

2.  The decision to reduce the rating was properly substantiated by the evidence of record, to include the findings of a VA examination that reflected that the criteria for a 10 percent rating were no longer met.


CONCLUSIONS OF LAW

1.  A skin disability, sleep apnea, and a gastrointestinal disability were not incurred in or aggravated by service, and may not be presumed related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).

2.  The reduction of the disability rating for the Veteran's vertigo from 10 percent to zero percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 38 C.F.R. §§ 3.105(e)(i); 3.159, 3.344, 4.87, Diagnostic Code (DC) 6204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 38 C.F.R. § (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id.

In addition to the regulations cited above, because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  However, as the Veteran has not claimed, nor does the evidence raise the issue of, an undiagnosed illness that manifested to a degree of 10 percent or more following discharge from service.  In this regard, on July 2014 VA Gulf War General Medical examination the examiner indicated that there were no diagnosed illnesses for which an etiology was not established.  Accordingly, this provision is inapplicable to this case.

Accordingly, the Board will still consider whether entitlement to service connection can be granted on a direct or secondary basis.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has sleep apnea and skin and gastrointestinal disabilities that are related to his service.  He further contends that his sleep apnea and gastrointestinal disabilities may be related to his service-connected PTSD.  He also contends that his gastrointestinal disability may be secondary to medication prescribed for treatment of service-connected PTSD.

The Veteran's service treatment records (STRs) include a December 1995 report which reflects a complaint of nausea and diarrhea.  Records dated in May 2003 reflect treatment for an acute rash on the right arm.  The assessment was contact dermatitis.  A May 2003 sick slip states "shaving, rash."  However, a May 2005 chronological record of medical care indicates that there were no skin symptoms or gastrointestinal symptoms at that time.  On examination, the skin was normal.  With regard to sleep apnea, the STRs are void of findings, complaints, symptoms or diagnosis of sleep apnea, providing evidence against these claims.  

Post-service, with regard to a skin disability, a May 2008 report reflects that he had a rash around his waist and legs which began in April 2008.  A June 2008 dermatology consultation indicates that he was seen in neurology for a questionable drug-related rash.  He had widespread acneform eruption on face, back, buttocks, and thighs.  Reports dated in July 2008 indicate an assessment of chronic follicular/small macupapular eruptions of about two months for which a trial of anti-scabies/insect treatment was prescribed.  Another July 2008 report reflects continued complaints of a rash on his legs and waist.  An August 2008 report shows that he had a history of a pruritic rash on the hands, waist, and extremities.  The assessment was dyshidrotic eczema and possible scabies.  In February 2014, the Veteran submitted photographs of an apparent rash (dermatitis) on his hands.

On May 2012 VA skin diseases Disability Benefits Questionnaire (DBQ) examination, the Veteran presented with a history of dermatitis or eczema since May 2003.  The Veteran reported that his rash started to open up primarily on his hands.  He was placed on antibiotics and steroid cream in the past for his condition.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the STRs reviewed document he was treated for "contact dermatitis" of the right arm in May 2003 and that his current complaints were not in the same location as the rash in 2003.  The examiner noted that the July 2005 report of medical history shows that in the "skin diseases" section the Veteran indicated that he did not have a rash.  The examiner concluded that the evidence does not support the claim for the aforementioned reasons, providing highly probative evidence against this claim. 

With regard to a gastrointestinal disability, VA treatment records include a January 2008 report which reflects complaints of nausea with headaches.  An April 2008 neurology note indicates that after taking migraine prophylaxis and within 4-5 days of its use he had some relief but then developed general skin rashes.

Reports dated in May 2011 reflect a complaint of diarrhea and occasional abdominal pain  without clear benefit with Metamucil.  A prior history of irritable bowel syndrome was noted.  An October 2013 report indicates a history of chronic of chronic history of intermittent vomiting.  The assessment was GERD controlled on PPI therapy.  Reports dated in October 2014 reflect that he endorsed chronic vomiting especially in the morning.  The assessment was nausea/vomiting likely vertigo possibly secondary to TBI.  Another report indicates that his gastrointestinal system was WDL (within defined limits).  

Even though the Veteran was informed of his responsibility to report for the examinations and to cooperate in the development of the case and that failure to do so would without good cause may include the denial of the claim in an April 2014 letter, the Veteran failed to appear for the May 2014 VA gastrointestinal examination and has not provided any good cause for his absence.  The Board finds no reason to believe if this claim was remanded that the Veteran would appear for the examination.  The Veteran's attorney has provided no rational for the Board to remand this case on this issue. 

In any event, because the Veteran did not appear for the scheduled May 2014 VA examination, the Board finds that no additional assistance is required and the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2015).  A claimant has a duty to report for VA examination and must accept the legal consequences for failing to report for good cause.  See Turk v. Peake, 21 Vet. App. 565, 567 (2008).  Therefore, the Board will decide this claim on the merits.

With regard to sleep apnea, post-service treatment records include a March 2011 sleep test which reflects a diagnosis of moderate obstructive sleep apnea.  Additional records reflect continued treatment of sleep apnea.

On September 2013 VA DBQ examination the Veteran contended that he had sleep apnea proximately due to, the result of, or aggravated by his service-connected PTSD.  Upon examination of the Veteran and review of the claims file, the examiner opined that his sleep apnea is less likely than not proximately due to, the result of, or aggravated by his service-connected PTSD.  The rationale was that an October 2005 evaluation is silent for a past history of sleep apnea.  A review of the medical records showed that the first evidence or complaints of sleep apnea were not noted until 2011.  

The examiner reviewed service records of 2004 when the Veteran weighed 175 pounds and noted that in June 2013 he weighed 270 pounds.  

The examiner explained that this evidence suggests an almost 100 pound weight gain since active service and that his weight gain was the cause of his sleep apnea, providing highly probative evidence against this claim. 

The examiner stated that the medical literature very strongly supports a finding that obesity is a primary cause for obstructive sleep apnea.  In addition, the Veteran's medical record did not support significant problems with PTSD.

With regard to the Veteran's claimed gastrointestinal disability and sleep apnea, the STRs are complaint void of any diagnosed sleep apnea or gastrointestinal disability.  The earliest post-service medical evidence of gastrointestinal symptoms is in January 2008, which is about 3 years after service, and sleep apnea which is dated in March 2011, which is about 6 years after service.

Finally, there is no competent medical evidence to show that the Veteran has a gastrointestinal disability or sleep apnea that is related to his service or any service-connected PTSD.  With regard to the Veteran's gastrointestinal disability, the Board points out that a VA examination was scheduled for the purpose of obtaining an opinion as to whether the Veteran had a gastrointestinal disability that was related to his service or service-connected PTSD, but the Veteran failed to appear for the examination.

In January 2014, the Veteran submitted several articles which suggest an etiological relationship between sleep apnea and GERD and psychological comorbidity.  These articles, however, contain no opinion as to the relationship between the Veteran's sleep apnea and gastrointestinal disability and his service, including his service-connected PTSD.  These articles referenced by the Veteran simply provide speculative generic statements.  As these articles do not specifically state an opinion as to the relationship between the Veteran's sleep apnea and gastrointestinal disability and his service or service-related disability, they have little probative value in the consideration of the Veteran's claims.  See Sacks v. West, 11Vet. App. 314 (1998).  In this regard, it is important for the Veteran to understand that while we have considered this evidence, the best evidence in this case provides highly probative evidence against the Veteran's claims. 

With regard to the Veteran's skin disability, the STRs include records dated in May 2003 report which indicates a diagnosis of contact dermatitis on the right arm a shaving-related rash, but a May 2005 chronological record of medical care is negative for any diagnosed skin rash.  The earliest post-service medical evidence of skin disability is dated in April 2008, which is about 3 years after service.  

Finally, there is no competent medical evidence to that the Veteran has a skin disability that is related to his service.

The Board has taken the contention that the Veteran's claimed sleep apnea, skin disability, and gastrointestinal disability were caused by his service, or are related to service-connected disability, with great care.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of sleep apnea, skin disability, and gastrointestinal disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the claims are denied.

Propriety of reduction

In May 2012, the RO granted service connection for vertigo rated under Diagnostic Code 6204, effective from December 9, 2011, the date of the claim for service connection.  In September 2014, the RO decreased the rating from 10% to 0% effective May 5, 2014, the date of the VA examination that showed improvement of the Veteran's vertigo.

As an initial matter, under 38 C.F.R. § 3.105(e), a reduction in an evaluation of a service-connected disability only requires special adjudication if "the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made."  Thus, the special reduction requirements only apply when the appellant will receive less money as the result of the evaluation reduction.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93-94 (2007) (holding that "subsection 5112(b)(6) of [38 U.S.C.A.] and § 3.105(e) do not apply in the context of the assignment of a staged rating by the Board where the veteran's disability rating is not reduced, for any period of time, to a level below that which was in effect when he appealed to the Board."); VAOPGCPREC 71-91, 57 Fed. Reg. 2,316 (1992).  In this case, the Veteran's combined evaluation was not changed by the reduction in issue, therefore, the provisions at 38 C.F.R. § 3.105 are not for application. Id.
In certain rating reduction cases, for ratings which have continued for periods of five years or more at the same level, VA benefits recipients are afforded specific protections.  38 C.F.R. § 3.344(a)-(b) (2015).  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343 (2015).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c) do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in those disabilities will warrant a reduction in rating.

If a rating qualifies for these criteria regarding reductions, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(b) (2015); Kitchens v. Brown, 7 Vet. App.  320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In this case, the 10 percent rating in question was not in effect for 5 years or more.  Indeed, the 10 percent evaluation assigned for the Veteran's service-connected vertigo was in effect from December 9, 2011, to May 5, 2014.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply in this case.

Since the rating at issue was not in effect for five or more years, an examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2015).  Therefore, the question is whether an examination had shown an improvement warranting reduction in the rating.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The Board will now consider the propriety of the rating reduction.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's vertigo is currently rated under 38 C.F.R. § 4.87, DC 6204, which specifically concerns peripheral vestibular disorders.  Under this DC, a 10 percent rating is warranted for occasional dizziness.  A 30 percent rating is warranted for dizziness and occasional staggering.  A note in this code further explains that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  Hearing impairment or suppuration shall be separately rated and combined.

The VA treatment records have minimal complaints related to the Veteran's vertigo, including complaints of occasional dizziness.  

On July 2014 VA examination, the Veteran presented that he felt that his vertigo had worsened.  He complained of vertigo more than once weekly.  The examiner explained that his previous diagnosis of peripheral vestibular disorder was not in error, as the prior objective tests indicated a weakness.  However, a July 2014 study conducted at Boys Town National Research Hospital indicated a normal vestibular study.  The examiner opined that the severity of his peripheral vestibular disorder had improved based on current objective testing and stated that he no longer had a peripheral vestibular weakness according to VNH and caloric testing.  His symptoms were more consistent with vestibular migraine than with a peripheral vestibular disorder.  

The Board finds that the reduction for service-connected vertigo was proper.  As such, the Board will address the issue of whether a higher 10 percent rating is warranted for service-connected vertigo from May 5, 2014.  In this regard, the Board notes that the July 2014 VA examination showed an improvement in the Veteran's vertigo.  Moreover, there was no diagnosis of vestibular disequilibrium which is required before a compensable evaluation can be assigned under Diagnostic Code 6204.

Parenthetically, the Board observes that while the RO found a May 2014 VA examination reflected improvement of the Veteran's vertigo, a review of the record shows that the Veteran instead underwent VA examination in July 2014; the July 2014 VA examination is the examination which demonstrated improvement in the Veteran's vertigo.  There is no record of the Veteran undergoing a May 2014 VA examination for his vertigo.  This appears to be a simply clerical error.  The post-service medical records, as a whole, clearly support the reduction. 

Accordingly, the Board finds that the reduction of vertigo from 10 percent to a noncompensable rating effective May 5, 2014, was proper, and the 10 percent rating is not restored.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to the Veteran's service connection and increased rating claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran letters in October 2008 and January 2012, which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

With regard to the Veteran's claims for service connection for a skin disability and sleep apnea, relevant VA examinations and opinions were obtained in May 2012 and September 2013.  With regard to the claim for service connection for a gastrointestinal disability, as previously discussed, an examination was scheduled for May 2014.  However, he failed to report to the scheduled examination.  The Board notes that, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood, 1 Vet. App. 190, 193; see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Due to the Veteran's failure to appear for the scheduled examination in May 2014, the Board had no choice other but to decide the claim based on the evidence currently of record.  No further development is therefore warranted.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for a skin disability is denied.

Service connection for a gastrointestinal disability is denied.

Service connection for sleep apnea is denied.

Reduction of service-connected vertigo from 10 percent to a noncompensable rating effective May 5, 2014, was proper, and the claim is denied.


REMAND

With regard to the Veteran's claims for increased ratings for his service-connected PTSD and TBI, in September 2015 his representative submitted additional medical evidence in support of his claims without waiver of RO review.  

Following the February 2015 Statement of the Case (SOC), in September 2015 the Veteran's representative submitted private medical examinations in support of the claims.  However, these examination reports have not been considered by the RO, and the Veteran has not waived initial RO consideration of that evidence.  38 C.F.R. § 1304 (2015).  Without a written waiver of initial RO consideration of the additional evidence, these claims must be returned to the agency of original jurisdiction for readjudication.  Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003); Bernard v. Brown, 4 Vet. App. 384 (1993).

As the resolution of the increased rating claim for TBI might impact the issue of entitlement to an increased rating for vertigo (as the private examination findings may contain findings related to vertigo), the issues are inextricably intertwined, and the claim for an increased rating for vertigo must also be remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims for an increased rating for PTSD, TBI, and vertigo with consideration of the September 2015 private examinations and any other pertinent evidence submitted since the February 2015 SOC.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


